DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 18 is objected to because of the following informalities:  line 3 reads “a housing hosing having” and should read “a housing having.”  Appropriate correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 16, 19, 20, 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (WO 2016169380 A1).

Regarding claim 15, Xu discloses a garden tool (a grass cutter, as described in the title), comprising: 
a base; 
a motor arranged on the base; 
a cutting tool drivingly connected with the motor; 
a power supply (page 1 line 27: a power module); 
a main control module (“a microprocessor control module”) electrically connected with the power supply and used for controlling the motor; and 
a tilt angle detecting module (page 1 line 26: an angle monitoring module) connected with the main control module, the tilt angle detecting module for detecting a tilt angle between the cutting tool and a horizontal plane; 
wherein when the tilt angle is greater than a preset value, the tilt angle detecting module sends a shutdown signal to the main control module, and the main control module turns off the power supply to stop the electric motor upon receipt of the shutdown signal (page 2 lines 43-46).

Regarding claim 16, Xu discloses the garden tool according to claim 15, wherein the tilt angle detecting module includes: a tilt angle sensor (an angle monitoring IC chip, page 3 lines 99-100) for detecting the tilt angle and generating a tilt angle signal; and a controller (a current processing module, page 2 line 69) for processing the tilt angle signal input by the tilt angle sensor.

Regarding claim 19, Xu discloses the garden tool according to claim 15, wherein the tilt angle detecting module is arranged on the base (the chassis of the lawn mower, page 2 line 50).

Regarding claim 20, Xu discloses the garden tool according to claim 19, wherein at least one front wheel and at least two rear wheels are rotatably located on the base, and the tilt angle detecting module is fixedly arranged on the base proximate the rear wheels (the tilt angle sensor would be proximate the rear wheels regardless of its location of the chassis).

Regarding claim 26, Xu discloses a toppling protection method using the garden tool according to claim 15, the method comprising the steps of: 
supplying power to the main control module and the tilt angle detecting module using the power supply (page 2 lines 71-72); 
detecting the tilt angle of the cutting tool using the tilt angle detecting module (page 1 lines 30-31); 
if the tilt angle detected is greater than the preset value, sending the shutdown signal to the main control module using the tilt angle detecting module (page 2 lines 43-46); and 
receiving the shutdown signal and turning off the power supply to stop the motor using the main control module (page 2 lines 47-48).











Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (WO 2016169380 A1) in view of Fassauer (US 5210996 A).

Regarding claim 17, Xu discloses the garden tool according to claim 15. 
Xu does not disclose wherein the tilt angle detecting module includes at least one photoelectric tilt angle sensor.
In a similar mower, Fassauer discloses a photoelectric tilt angle sensor (photoelectric eye 98) for disabling the mower if it is tilted (col. 11 lines 6-7). 
It would be obvious to one of ordinary skill in the art to provide the mower disclosed by Xu with a photoelectric sensor, as disclosed by Fassauer, as an alternative way of detecting the tilt of the mower.  




Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (WO 2016169380 A1) in view of Fassauer (US 5210996 A) as applied to claim 17 above, and further in view of Chou (US 7402791 B2).

Regarding claim 18, the combinaton of Xu and Fassauer discloses the garden tool according to claim 17. 
The combination does not disclose a detailed description of the photoelectric sensor.
Chou discloses a photoelectric tilt angle sensor including: a housing (70) having a bottom and a top; and a transmitting tube (32), a bin body (52), a bin cover (57), and a receiving tube (42) arranged in the housing sequentially from the bottom to the top; wherein the transmitting tube transmits an optical signal, the bin body defines a first hole (54), the bin cover defines a second hole (59), the receiving tube receives the optical signal and converts the optical signal into an electric signal, the first hole and the second hole being coaxially arranged along a vertical direction, the bin body defining a groove (521) for accommodating a ball (60), the ball configured to freely roll along a surface of the groove via force of gravity, an intersection angle equal to a preset value being defined between a longitudinal section of the groove and the horizontal plane, the photoelectric tilt angle sensor having at least two working states (”ON”, “OFF”); wherein when the tilt angle is less than the preset value, the ball covers the first hole to block the optical signal transmitted from the first hole to the second hole via the transmitting tube (see figure 8); and wherein when the tilt angle is greater than the preset value, the ball is spaced from the first hole, and the receiving tube receives the optical signal transmitted from the first hole to the second hole via the transmitting tube (see figure 6).
It would be obvious to one of ordinary skill in the art to substitute the sensor of the resultant combination for one having the structure disclosed by Chou as an alternative design for a photoelectric tilt angle sensor. 
Claims 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (WO 2016169380 A1).

Regarding claim 21, Xu discloses the garden tool according to claim 15. 
Xu does not disclose wherein the preset value is 35°- 55°.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the garden tool disclosed by Xu with a preset angle value that is 35°- 55°. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Regarding claim 22, Xu discloses the garden tool according to claim 21. 
Xu does not disclose wherein the preset value is 45°.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the garden tool disclosed by Xu with a preset angle value that is 45°. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Claims 23-25, 27, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (WO 2016169380 A1) in view of Olejak (US 4981011 A).

Regarding claim 23, Xu discloses the garden tool according to claim 15. 
Xu does not disclose wherein the tilt angle detecting module includes a delay unit for setting a preset delay time, and after the preset delay time, a shutdown signal is sent to the main control module if the tilt angle detected by the tilt angle detecting module is greater than the preset value.
In the same field of endeavor, Olejak discloses a delay unit (time delay device 92) that prevents false signals generated by the bouncing of the lawnmower from activating a cutoff switch (col. 2 lines 14-18).
It would be obvious to one of ordinary skill in the art to provide the mower disclosed by Xu with a delay unit, as disclosed by Olejak, as a way of preventing the mower from being cutoff during bouncing. 

Regarding claim 24, Xu, in view of Olejak, discloses the garden tool according to claim 23. 
The resultant combination does not disclose wherein the preset delay time is 1 to 3 seconds.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the garden tool disclosed by the combination with a preset delay time between 1-3 seconds. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Regarding claim 25, Xu, in view of Olejak, discloses the garden tool according to claim 24, wherein the garden tool is a mower.

Regarding claim 27, Xu discloses the toppling protection method according to claim 26. 
wherein the tilt angle detecting module includes a delay unit, the method further including setting a preset delay time with the delay unit, and after the preset delay time, sending a shutdown signal to the main control module if the tilt angle detected by the tilt angle detecting module is greater than the preset value.
In the same field of endeavor, Olejak discloses a delay unit (time delay device 92) that prevents false signals generated by the bouncing of the lawnmower from activating a cutoff switch (col. 2 lines 14-18).
It would be obvious to one of ordinary skill in the art to provide the mower disclosed by Xu with a delay unit, as disclosed by Olejak, as a way of preventing the mower from being cutoff during bouncing. 

Regarding claim 28, Xu, in view of Olejak discloses the toppling protection method according to claim 27. 
The resultant combination does not disclose wherein the preset delay time is 1 to 3 seconds.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the garden tool disclosed by the combination with a preset delay time between 1-3 seconds. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2018102338 A1 discloses a mower having a gyroscopic tilt sensor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         
/Alicia Torres/               Primary Examiner, Art Unit 3671